Citation Nr: 0703247	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-44 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic asthma.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left foot injury residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father




INTRODUCTION

The veteran served on active duty in the United States Army 
National Guard from June 1993 to August 1993 and from June 
1994 to August 1994.

In an August 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Boston, Massachusetts (the 
RO) denied the veteran's claim of entitlement to service 
connection for chronic asthma.  The RO also granted service 
connection for a left foot injury and assigned a 
noncompensable (zero percent) disability rating.  The veteran 
duly perfected an appeal as to those two issues.

In October 2006, the veteran presented testimony at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Issue not on appeal

In a November 2005 rating decision, the RO denied service 
connection for a right foot disability.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
That issue is therefore not in appellate status and will be 
addressed no further by the Board.


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran 
experienced respiratory distress during advanced individual 
training at Fort Knox, Kentucky, which ended in August 1994.

2.  The veteran initially sought medical treatment for asthma 
in October 1994.

3.  The veteran's service-connected left foot disability is 
manifested by complaints of pain, which have been 
corroborated by physical examination.

CONCLUSIONS OF LAW

1.  Asthma was incurred in military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  An increased disability rating, 10 percent, is warranted 
for the veteran's service-connected left foot disability.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
asthma, as well as an increased disability rating for his 
service-connected left foot disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters and then proceed to analyze the 
claims and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran has been furnished VCAA 
letters encompassing both issues in January 2003 and in March 
2004.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The March 2004 VCAA letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show that there exists 
a current disability; that there was an injury or disease in 
service; and that there is a relationship between the current 
disability and the injury or disease in service.  The same 
letter further informed the veteran that to establish 
entitlement to an increased disability evaluation, the 
evidence must show that the service-connected condition had 
become worse.  See the March 13, 2004 VCAA letter, page 5.   

In the March 2004 VCAA letter, the veteran was informed that 
VA had already received the veteran's service medical 
records, as well as VA medical treatment records.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).   The veteran 
was informed in the March 2004 VCAA letter that VA would 
obtain relevant federal government records, including his 
service records, VA Medical Center records, and records from 
other federal agencies such as the Social Security 
Administration.   Id., page 4.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2004 VCAA letter informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not in the custody of a federal agency, to include records 
from state or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  The veteran was, however, informed 
that "[i]t is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original March 
13, 2004 letter, page 4.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The veteran was specifically advised by the March 2004 VCAA 
letter: "If there is any other evidence or information that 
you think will support you claim, please let us know.  If the 
evidence is in your possession, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first element, veteran status, has been 
established. The second and third elements, current existence 
of a disability and relationship of such disability to the 
veteran's service, were the subject of the March 2004 VCAA 
letter, as is described above. 

The Board is granting service connection for asthma.  It is 
not the Board's responsibility to assign a disability rating 
and an effective date therefor.    
The Board is confident that prior to taking such action, the 
agency of original jurisdiction will provide appropriate 
notice to the veteran.  

With respect to the increased rating claim, the Board is 
granting a compensable rating effective as of the date of 
service connection.  Additional notice as to effective date 
would not avail the veteran. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records as well 
as post-service medical  records.  The veteran was accorded  
VA examinations, the results of which will be discussed 
below.    

Service medical records from the veteran's period of active 
duty during the summer of 1994 have not been obtained.  The 
RO has attempted to obtain these records on several 
occasions, without success.  Because these records have not 
been located after multiple attempts, the Board believes that 
an additional remand to conduct a further search would be an 
exercise in futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

The Board additionally observes in this connection that as 
discussed below the service connection claim is being 
granted, as is the increased rating claim.  With respect to 
the later claim, the matter of what occurred in service (a 
stress fracture) is documented.  The lack of service medical 
records, although unfortunate, has not proven detrimental to 
the veteran's claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
PTSD claim has been consistent with the provisions of the 
VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing 
which was chaired by the undersigned VLJ at the RO in October 
2006.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.






1.  Entitlement to service connection for chronic asthma.

Relevant law and regulations

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

The veteran contends that he has chronic asthma which had its 
inception during his military service.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the first Hickson element, it is 
uncontroverted that the veteran currently has chronic asthma.  
See, e.g., the report of a March 2003 VA examination, as well 
as numerous private treatment records in the file.



The crucial element as to this issue is element (2), in-
service disease or injury.  

As was noted in the Introduction, the veteran served on 
active duty during the summers of 1993 and 1994.  At the 
time, he was a college student.  He completed basic training 
in 1993 and advanced individual training (AIT) in 1994, both 
at Fort Knox, Kentucky.  He was separated from service due to 
the foot fracture which will be discussed below.

The service medical records in the file are pertinently 
negative.  However, it appears that only the records from the 
summer of 1993 have been located.  As has been discussed 
above, efforts to locate additional records, specifically 
from the summer of 1994, have been fruitless. 

The Court has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule. 
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

It is the testimony of the veteran and his father that he 
began to experience some respiratory distress during basic 
training at Fort Knox in the summer of 1993.  The veteran has 
speculated that the cause may have been moldy tents.  In any 
event, he went back to college and did not experience any 
asthma attacks.  During AIT in the summer of 1994, he again 
experienced respiratory distress.  

The veteran completed AIT in August 1994 and returned to 
college.  It is unconverted that the veteran reported to a 
hospital emergency room in October 1994 due to an asthma 
attack.  This appears to be the first documented episode of 
asthma, although the report appears to indicate that the 
problem had started three weeks earlier. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability. 

Both the veteran and his father have testified that he had no 
asthma or other respiratory problems before service, and that 
the problems started in service and have continued 
thereafter.  The medical records described immediately above 
appear to be congruent with their hearing testimony.  The 
Board has no reason to doubt this testimony, particularly in 
light of the missing service medical records from the summer 
of 1994.  The Board therefore concludes that in-service 
disease, or at least injury, has been demonstrated by the 
evidence of record.  

Turning to the final element, medical nexus, although the 
Board has given thought to obtaining a medical nexus opinion 
after consideration of the record it finds that this is not 
necessary.  Based on the very short period of time between 
the veteran's reports of respiratory problems during AIT, 
which ended in August 1994, and the initial hospitalization 
for asthma in October 1994 (with the hospitalization report 
indicating respiratory problems prior to that time), the 
Board finds that service connection has been established 
based on continuity of symptomatology. 
  
In summary, for reasons and bases expressed above, the Board 
finds that service connection is warranted for asthma.



2.  Entitlement to an increased (compensable) disability 
rating for service-connected left foot injury residuals.

The veteran seeks a compensable disability rating for his 
service-connected left foot injury residuals, which is 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.  Specific rating criteria will be set out 
below.

Analysis

Assignment of diagnostic code

The veteran's service-connected left foot disability is rated 
under Diagnostic Code 5276 [flatfoot].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

August 1994 X-rays revealed a stress fracture of the left 
foot.  A February 2003 VA examiner rendered a diagnosis of 
let foot injury residuals.  The most recent medical evidence 
of record, the report of a January 2006 VA podiatry 
examination, resulted in a diagnosis of stress fracture, 2nd 
metatarsal, left foot. 

There is no medical evidence that the veteran has pes planus 
[flatfoot].  The Board believes that the veteran's service-
connected residuals of left foot injury is most appropriately 
rated under Diagnostic Code 5284 [foot injuries, other].  
This diagnostic code is obviously congruent with the service-
connected disability.

Schedular rating

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, foot injuries 
productive of moderate impairment are rated 10 percent 
disabling.  Foot injuries productive of moderately severe 
impairment are rated as 20 percent disabling.  Foot injuries 
productive of severe impairment are rated as 30 percent 
disabling.  Actual loss of the foot is rated as 40 percent 
disabling.

The Board notes that words such as "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2006).  Although the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. See 
38 C.F.R. § 4.31 (2006).

At the January 2006 VA podiatry examination, the veteran 
reported daily pain and difficulty walking distances.  During 
his October 2006 hearing, he reiterated his statement.  See 
the October 17, 2006 hearing transcript, page 4.  

After having carefully considered the matter, the Board 
believes that there has been demonstrated sufficient 
symptomatology to warrant the assignment of a 10 percent 
rating, indicative of moderate disability.  The objective 
medical evidence undeniably indicates that a current 
disability exists.  In particular, the examining podiatrist 
in January 2006 identified pain and discomfort in the second 
metatarsal shaft/had.  The veteran has presented testimony 
that such disability caused pain on a daily basis.  Such 
symptoms, in the opinion of the Board are sufficient to allow 
for the assignment of a 10 percent disability rating.

The evidence of record does not allow for the assignment of a 
20 percent or higher rating for the left foot injury 
residuals.  There is no evidence that the disability is 
moderately severe or severe.  The service-connected pathology 
appears to be limited to just one joint.  The veteran is 
ambulatory, and it appears that he does not require the use 
of a cane or other assistive device.

In summary, for the reasons stated above, the Board finds 
that a 10 percent disability rating may be awarded for the 
veteran's service-connected left foot disability.

DeLuca consideration

The Board observes in passing that under certain 
circumstances additional disability could be awarded under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995). Those 
circumstances are not present in this case.  The Court has 
also held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as Diagnostic Code 5284, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, it does not appear that the veteran's service-
connected left foot disability has changed appreciably since 
the date as of which service connection was granted, June 29, 
2002.  Indeed, the February 2003 and January 2006 VA 
examinations are virtually identical as to complaints, 
physical findings and diagnosis.  Accordingly, a 10 percent 
rating is assigned, effective June 29, 2002.

Extraschedular consideration

In the December 2004 statement of the case (SOC), the RO 
provided the veteran with the regulation concerning 
extraschedular ratings.  The Board will therefore briefly 
address the matter.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative. The record does not show that the veteran 
has required frequent hospitalizations for his left foot 
disability.  Indeed, the veteran has not been hospitalized 
for this disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  The 
veteran has testified that he works as a carpenter, in 
construction and landscaping.  While the Board has no reason 
to doubt that pain caused by the stress fracture residuals 
may cause some minor job limitations, there is nothing in the 
evidence of record to indicate that the service-connected 
left foot disability causes impairment with employment over 
and above that which is contemplated in the now-assigned 10 
percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. 

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for asthma is granted.

An increased disability rating for service-connected left 
foot injury residuals, 
10 percent, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


